

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.7
 
February 26, 2013
 
Mr. Randall T. Zipfel
[Address]






Dear Mr. Zipfel:
 


This letter agreement outlines the terms and conditions related to the
termination of your employment from Calamos Advisors LLC (“Company”).  The
receipt of any severance and special payments, the payment of the employer
portion of COBRA premiums and the payment of career transition services as
described below are contingent upon you executing and not revoking this letter
agreement as well as the attached General Release.


1.  
Employment:  Your employment with the Company will terminate effective February
28, 2013 (“Termination Date”).  You will be paid your regular salary through the
Termination Date and you have been paid a 2012 incentive award of $309,375.  All
payments shall be subject to applicable federal income tax, state and any other
applicable withholding.



2.  
Severance and Special Payments:  You are eligible to receive a severance payment
equal to six and one-half (6 1/2) months of your salary at your current rate of
pay.  The gross amount of your severance payment will be $178,750.  You are also
eligible to receive a special payment equal to $72,200.  Each payment will be
reduced for federal income tax (which will be withheld at the federally required
25% supplemental rate), state and any other applicable withholding.  Such
payments will be paid within twenty-one (21) days after the “Effective Date”
(defined below).



3.  
Company Property:  If you have any Company property such as records, files,
lists, computer equipment, cell phone, keys, etc., you must return this property
as soon as possible.  Instructions for returning Company property are included
in your packet.  You represent that you will not retain in your possession or
control any such property.  The severance and special payments and other
benefits described in this letter are contingent upon you returning Company
property.



4.  
Personal Belongings:  Your personal belongings must be picked up within two
weeks of your Termination Date; you can arrange a mutually convenient time to
pick up your items.  Instructions for picking up your personal belongings are
included in your packet.  Any personal belongings not picked up within 30 days
of the Termination Date will be discarded.



5.  
Profit Sharing 401(k) Plan:  Under the Calamos Profit Sharing 401(k) Plan you
have several options for your funds including a roll-over or keeping your funds
in the Plan.  Specific information about the Plan is included in your exit
package.  Any questions should be directed to Kathy Martin at (630) 955-4839.



6.  
Vacation:  You will be paid for any earned but unused vacation through the
Termination Date, less federal income tax and any other applicable withholding.



7.  
Termination of Associate Benefits:  Your medical, dental and vision coverage
will end on February 28, 2013.  You may continue coverage by electing COBRA;
relevant information is included in your exit package.  If you elect COBRA and
notify the Company in a timely manner, the Company will pay up to twelve (12)
months of the employer portion of your COBRA premiums.  Thereafter, you will be
responsible for such payments should you continue to receive coverage under
COBRA.  Notwithstanding the language in this Paragraph 7, in the event the
Company is paying the employer portion of your COBRA premiums, such payments
shall immediately stop (regardless of the duration of such payments) if you
obtain employment but only to the extent of the benefit coverage (medical,
dental and/or vision) made available to you.  All other benefits will also end
February 28, 2013.  Any questions about benefits may be directed to Kathy Martin
at (630) 955-4839.



8.  
Career Transition Services: Subject to the Company’s prior review and written
approval, the Company will provide up to twelve (12) sequential months of career
transition services for you up to a maximum expenditure of $18,000 at
Kensington.  If you choose to use career transition services, you must commence
using them within 60 days of the Termination Date.



9.  
Confidential Information:  You agree that following the Termination Date set
forth in Paragraph 1 above, you will abide by the terms of the Confidentiality
and Restrictive Covenants Agreement dated December 8, 2007 by and among you,
Calamos Advisors LLC, Calamos Investments LLC (formerly, Calamos Holdings LLC)
and/or Calamos Asset Management, Inc. signed previously, a copy of which is
attached to this letter agreement.  You further agree that you and your agents,
representatives, and attorneys of record will keep the existence and terms of
this letter agreement strictly confidential and will not communicate the
existence and terms of such letter agreement orally or in writing to any third
party, other than (a) members of your immediate family, (b) your legal,
accounting, and tax advisors to the extent necessary for them to provide
services to you or other members of your immediate family and (c) as required by
law or legal process.  In the event that the existence and/or the terms of this
letter agreement are divulged, other than as stated above, you will forfeit the
right to all the terms outlined in this letter agreement and action will be
taken by the Company to recover all payments and benefits provided to you under
this letter agreement.



10.  
Cooperation:  You agree that you will (i) provide reasonable assistance and
cooperation to the Company or its affiliates in activities related to open work
matters and the prosecution or defense of any pending or future lawsuits,
arbitrations, other proceedings or claims involving the Company or its
affiliates ("CALAMOS Litigation"); (ii) make yourself available to the Company
or its affiliates on reasonable notice and without the need for issuance of any
subpoena or similar process to testify or assist in any CALAMOS Litigation;
(iii) refrain from providing any information related to any claim or potential
CALAMOS Litigation to any non-Calamos representatives unless you shall (A) have
first obtained the consent of the Chief Executive Officer or General Counsel of
the Company or (B) are required to provide testimony pursuant to legal process
in which case you will consult with and permit the Company's legal counsel to be
present to such testimony.



11.  
Non-Disparagement:  Each party agrees that it shall not make any negative or
disparaging comments, or cause or encourage others to make any negative or
disparaging comments, about the other party and where applicable, its members,
directors, officers, employees, affiliates, products, or services.



12.  
Acknowledgement:  You acknowledge that the aforementioned severance and special
payments (Paragraph 2), COBRA payments (Paragraph 7) and career transition
services (Paragraph 8) constitute consideration in exchange for executing the
General Release which is attached, in that these include amounts and benefits to
which you would not have been entitled had you not signed the General Release.



13.  
Disclosure:  You acknowledge and warrant that you are not aware of any matters
for which you were responsible or which came to your attention as an employee of
the Company that might give rise to, evidence or support any claim of illegal
conduct, regulatory violation, unlawful discrimination, or other cause of action
against the Company.



14.  
Breach of Agreement:  If either party brings a claim for breach of the terms of
this letter agreement, the prevailing party shall be entitled to its reasonable
attorneys’ fees and expenses incurred in prosecuting or defending such an
action.



15.  
Binding Effect:  This letter agreement shall be binding upon and inure to the
benefit of you and the Company, and their officers, directors, employees,
agents, legal counsel, heirs, successors and assigns.



16.  
Governing Law:  This letter agreement shall be governed by and construed and
enforces in accordance with the laws of the State of Illinois.  Any action
brought by any party to this letter agreement shall be brought and maintained
exclusively in the DuPage County, Illinois Court and the parties consent and
submit themselves to the exclusive venue and personal jurisdiction of said Court
with respect to all such disputes and controversies.



 
17.  
Limited Power of Attorney:  This letter agreement shall serve as your revocation
of the Limited Power of Attorney For Section 16 Reporting Purposes executed by
you as of January 31, 2012 and such Power of Attorney shall no longer be of
force and effect as of the Termination Date.



In order to confirm your agreement to the summary of the benefits and to
initiate the payment process of the above described payments, you must execute
and return this letter agreement and the attached General Release.  You have
twenty-one (21) calendar days after the date you received these documents within
which to review and consider it, to discuss it with your attorney, and to decide
whether or not to sign the documents however do not sign the General Release
before the Termination Date.  After the 21 day consideration period, you will
forfeit all rights to the above-described benefits other than those legally
mandated.  We advise you to consult with your attorney prior to executing this
letter agreement and the General Release.  If you sign these documents before
the expiration of this 21-day consideration period, you do so voluntarily and
waive your right to use the full 21 days to consider signing.  In addition, for
the period of seven (7) calendar days after you sign this letter agreement and
the General Release, you may revoke these documents by delivering written notice
of revocation to me by facsimile or e-mail transmission (and retaining proof of
successful transmission), or by overnight mail postmarked within this seven-day
period, to me.  Because of this 7-day revocation period, this letter agreement
and General Release will not become effective and enforceable until the eighth
day after the date you sign it (the “Effective Date”), provided that you did not
revoke your agreement as set forth herein.


Sincerely,


 
/S/ LISA JABLONSKI
 


Lisa Jablonski
SVP, Head of Human Resources


Accepted and Agreed to


This 4th day of March, 2013
 




/S/ RANDALL T. ZIPFEL
RANDALL T. ZIPFEL





 
 

--------------------------------------------------------------------------------

 



 
GENERAL RELEASE
 


For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the undersigned, with the intention of binding himself, his
heirs, executors, administrators and assigns, does hereby release, remise,
acquit, and forever discharge Calamos Advisors LLC, and its present and former
members, managers, officers, agents, employees, affiliated entities, divisions,
subsidiaries, successors, predecessors, and assigns each, a “Released Party” and
collectively, the "Released Parties", of and from any and all claims, actions,
causes of action, demands, rights, damages, debts, sums of money, accounts,
financial obligations, suits, expenses, attorneys' fees and liabilities of
whatever kind or nature in law, equity or otherwise, whether now known or
unknown, suspected or unsuspected, which the undersigned, individually or as a
member of a class, now has, owns or holds or has at any time heretofore had,
owned or held against any Released Party, arising out of or in any way connected
with the undersigned's employment relationship with Calamos Advisors LLC (and
its predecessor and affiliated entities, if applicable), or the termination
thereof, including without limitation, any claims for severance or vacation
benefits, unpaid wages, salary or bonus, breach of contract, wrongful discharge,
impairment of economic opportunity, reimbursement for fines paid, intentional
infliction of emotional harm or other tort, or employment discrimination under
any applicable federal, state, or local statutes, provisions, orders, or
regulations (including, but not limited to, any claims arising under any federal
civil rights statutes including Title VII of the Civil Rights Act of 1964, as
amended, 42 U.S.C. 2000e et seq.; 42 U.S.C. 1981, 1983, 1985, 1986; the Age
Discrimination in Employment Act (ADEA), as amended, 29 U.S.C. 621 et seq.; the
Americans with Disabilities Act (ADA), as amended, 42 U.S.C. 12101 et seq.; the
Fair Labor Standards Act (FLSA), as amended, 29 U.S.C.  201 et seq.; the Family
Medical Leave Act (FMLA), 29 U.S.C.  2601 et seq.; the Employee Retirement
Income Security Act of 1974 (ERISA), as amended, 29 U.S.C. 1001 et seq.; and any
other claims that may arise under state or local civil rights acts, workers
compensation laws, and wage and hour laws, and all claims for wages, vacation
pay, severance pay, back pay, front pay, or other compensation, benefits, or
damages at law or equity that may have been created as a result of the
undersigned’s employment with Calamos Advisors LLC (and its predecessor and
affiliated entities, if applicable) or the termination thereof, excepting only
(i) those obligations of Calamos Advisors LLC under that certain letter
agreement between Calamos Advisors LLC and the undersigned (the "Letter"), in
connection with which this General Release is being executed and delivered, and
(ii) any right to indemnification the undersigned may have under applicable
corporate law, the organizational documents of any Released Party or any right
as an insured under any D&O or liability insurance policy now or previously in
force.


The undersigned understands that by releasing employment discrimination claims
against the Released Parties, he also forever releases and discharges any right
he may have to file or recover in a lawsuit he may bring himself on the same
claims and also any right he may have to any relief that he might otherwise be
entitled to as a result of any proceeding instituted by the Equal Employment
Opportunity Commission or any other comparable enforcement authority.


The undersigned acknowledges and agrees that neither the Letter nor this General
Release are to be construed in any way as an admission of any liability
whatsoever by any Released Party under Title VII, ADEA or any other federal or
state statute or principle of common law, any such liability having been
expressly denied.


The undersigned further declares and represents that he has carefully read and
fully understands the terms of this General Release, that he has had the
opportunity to seek the advice and assistance of counsel with this General
Release, and that he knowingly and voluntarily, of his own free will without any
duress, being fully informed and after due deliberation, accepts the terms of
and signed the same of his own free act.


The undersigned acknowledges that the severance payment and other benefits
described in Paragraphs 2, 7, and 8 of the Letter, constitute consideration in
exchange for executing this General Release in that these include amounts and
benefits to which he would not have been entitled had he not signed this
release.


The undersigned acknowledges that Calamos Advisors LLC advised him in writing to
consult with an attorney before executing this General Release (and this
paragraph also constitutes written direction), that he was given a period of 21
days within which to consider this General Release, that he had an adequate
opportunity to review it, that he fully understands its terms, that he was not
coerced into signing it, and that he has signed it knowingly and voluntarily.


The undersigned shall have the right to revoke this General Release during a
period of seven (7) days following his execution of this General Release.  In
order to revoke the General Release, he must notify, in writing, of his decision
to revoke, and said notice must be received by no later than seven (7) days
following the execution of this General Release.  If he revokes this General
Release, he shall promptly repay all payments and employee benefits that he may
have received pursuant to this General Release.


 
PLEASE READ THIS RELEASE CAREFULLY.  IT CONTAINS A RELEASE OF KNOWN AND UNKNOWN
CLAIMS.  DO NOT SIGN THIS GENERAL RELEASE PRIOR TO THE TERMINATION DATE AS
DEFINED IN THE LETTER.
 


 


 
RANDALL T. ZIPFEL
 
/S/ RANDALL T. ZIPFEL______
 
(Signature)
 
___3/4/2013__________________
 
(Date)
 



 
 

--------------------------------------------------------------------------------

 
